Citation Nr: 1618472	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge sitting in Washington, D.C. A transcript of this proceeding has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

First, though some assorted VA treatment records have been associated with the Veteran's file, these records are sparse at best, covering only the period from January 2011 to April 2011.  Considering that the June 2013 statement of the case referenced an August 2009 VA examination (performed in conjunction with an earlier claim for nonservice-connected pension benefits) that is not of record, it is apparent that the Veteran's complete records have not been obtained.  On remand, the AOJ must obtain the Veteran's complete VA treatment records.

Second, various records show that the Veteran has applied for Social Security Administration (SSA) disability benefits.  The AOJ has made no attempt to obtain any possible records from that agency, however, and it must do so on remand.  

Third, though the Veteran's service treatment records have been obtained, the Veteran contends that his records are incomplete, as they do not detail treatment he received for an in-service back injury in 1970 or 1971 at Fort Dix, New Jersey.  On remand, the AOJ must determine whether the Veteran's complete service treatment records have been obtained.

Next, at his hearing, the Veteran mentioned numerous private treatment records that detail his medical history regarding his back pain and subsequent surgeries.  No private treatment records have been associated with the Veteran's file.  On remand, the Veteran must be given the opportunity to submit such records himself or to provide releases to VA to obtain this evidence on his behalf.  

Finally, the Veteran was not afforded a VA examination in conjunction with his current claim.  The Veteran's basic contention is that he injured his back during his active service when jumping into foxholes, resulting in lifelong, intermittent problems with his back, which eventually necessitated surgery.  The Veteran is competent to describe the circumstances of his injury and the record reflects a current diagnosis of a back disorder.  Therefore, such is sufficient to trigger VA's duty to provide an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request authorization and consent to release private treatment records to VA for any private physician who has treated him for his low back disorder.  Inform the Veteran that, in the alternative, he may obtain and submit such records himself.  If the Veteran provides authorization, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain the Veteran's complete VA treatment records from all indicated sources and associate these records with his record.  

3.  Seek any additional, outstanding service treatment records referable to the Veteran's claimed treatment in 1970 or 1971 while stationed at Fort Dix, New Jersey, from all indicated sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  Contact the SSA and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.  

5.  Following the completion of the above ordered development, schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his claimed low back disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  

Based on review of the evidence and an examination of the Veteran, the examiner should identify all current low back disorders and must state whether it is at least as likely as not that any identified low back disorder had its onset in or is otherwise related to the Veteran's active service, to include his alleged injury when jumping into foxholes.     

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


